Citation Nr: 9913067	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-28 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1956.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which the reopening 
of a claim for service connection for hearing loss, right ear 
was denied.

The veteran indicated in Box 7A of his August 1997 
substantive appeal that he wished to appear personally at a 
hearing before the Board.  He further indicated in Box 7B 
that he would appear personally for this hearing, crossing 
out, however, that the words "at a local VA office before 
the BVA" and substituting the words "before a hearing 
officer in Montgomery, Alabama."  In light of the apparent 
confusion, the Board requested clarification of the veteran's 
wishes in October 1998.  The veteran did not respond.

Accordingly, in February 1999, the Board issued a Remand to 
schedule the veteran for a hearing before a member of the 
Board sitting in Montgomery, Alabama.  The RO duly scheduled 
the hearing.  A copy of the February 1999 letter notifying 
the veteran of the time and place he was to appear is of 
record, addressed to his last known address.  However, a 
handwritten note at the bottom of this letter indicates that 
the veteran "failed to show" for his travel board hearing.

Considering the foregoing, the Board finds that the RO has 
complied with the terms of the February 1999 Remand, and that 
the Board has met its obligation to afford the appellant an 
opportunity for a hearing.  "In the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
his whereabouts.  If he does not do so, there is no burden on 
the part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  


FINDINGS OF FACT

1.  By a decision dated in July 1975, the RO denied the 
reopening of the previously denied claim for service 
connection for chronic ear infection or ear condition and 
defective hearing in the right ear.

2.  Since July 1975, the veteran has submitted lay testimony 
and medical evidence, some of which is new but not material, 
in that none of it is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's July 1975 rating decision denying the reopening 
of the previously denied claim for service connection for 
chronic ear infection or ear condition and 
defective hearing of the right ear is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement for service connection for 
hearing loss, right ear, is not reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5107, 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  In the absence of chronicity at onset, a grant of 
service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

In this case, the veteran filed a claim for service 
connection for a right ear condition in August 1973.  The RO 
denied this claim in a December 1973 rating decision, of 
which notice was given to the veteran on December 14, 1973.  
The veteran did not appeal this decision.  The veteran 
attempted to reopen his claim in May 1975 with the submission 
of new and material evidence.  The RO denied reopening of the 
previously denied claim for chronic ear infection or ear 
condition and defective hearing, right ear, in a July 1975 
rating decision, of which notice was given to the veteran in 
July 1975.  The veteran did not appeal this decision.

The question before the Board is the limited question of 
whether the veteran has submitted new and material evidence 
to reopen his previously-denied claim.  The unappealed, July 
1975 RO decision is the last prior final decision concerning 
the claim for service connection of a chronic right ear 
infection or right ear condition or defective right ear 
hearing.  To reopen a finally denied claim, a veteran must 
submit new and material evidence.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(A); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the July 1975 decision with regard to 
the veteran's claim for service connection for a right ear 
condition, including chronic infection and defective hearing, 
includes the veteran's own statements and testimony given 
before a hearing officer sitting at the local RO in September 
1997, private treatment records dated from July 1996 to 
February 1997, and an April 1997 VA examination report.  For 
reasons explained below, the Board finds that, while some of 
this evidence is new, none of it is material.

The veteran has submitted his own statements, including his 
July 1997 notice of disagreement and his September 1997 
testimony before the hearing officer at the RO.  However, his 
statements and testimony are essentially duplicative of 
statements he made in his previous claims for service 
connection for a right ear disability, as reflected in his 
August 1973 and May 1975 claims, and his November 1973 
statement of events.  In addition, his recollections of what 
physicians told him about his right ear disability and of 
what his witnesses have observed is duplicative of those 
medical statements and lay witness statements already of 
record.  These subsequent statements and testimony are thus 
not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

Private treatment records dated from July 1996 to February 
1997 and the April 1997 VA examination report are new, in 
that they have not before been of record and were not, 
therefore, considered by the RO in its July 1975 decision.  
Nonetheless, for reasons delineated below, these records are 
not material.

Private treatment records evidence treatment for bilateral 
hearing problems, including a history of catorrhal otitis 
media and otitis externa.  In addition, the VA examination 
report reveals a diagnosis of sensorineural hearing loss.  
However, these records contain no medical evidence, 
statements, or opinions establishing a causal link, or nexus, 
between any current right ear disability, including hearing 
loss, and his active service.

The veteran has offered his own statements regarding when and 
to what extent his right ear disability manifested itself.  
However, the record does not show that the veteran is a 
medical professional, with the training and expertise to 
provide clinical findings regarding the nature of his 
currently manifested right ear hearing loss and its etiologic 
relationship to his active service.  Consequently, his 
statements are credible with regard to his subjective 
complaints and his history; but they do not constitute 
competent medical evidence for the purpose of showing a nexus 
between current complaints and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

As explained above, none of the evidence added to the record 
since the July 1975 final decision concerning the veteran's 
claim for service connection for a right ear disability, 
either by itself or in the context of all the evidence, both 
old and new, provides medical evidence reflecting that the 
veteran's currently manifested right ear hearing loss is 
etiologically related to his active service.  Consequently, 
the Board concludes that the additional evidence does not 
constitute new and material evidence sufficient to reopen the 
claim for entitlement to service connection for right ear 
hearing loss.

ORDER

New and material evidence sufficient to reopen the claim for 
hearing loss, right ear, has not been received.  The appeal 
is denied.





		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

